NEOGENOMICS, INC. 12701 Commonwealth Drive, Suite 9 Fort Myers, Florida 33913 (239) 768-0600 June 30, VIA EDGAR AND FACSIMILE United States Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549-0213 Re:NeoGenomics, Inc. Request for Acceleration of Amendment No. 4 to Form SB-2 on Form S-1/A File No. 333-144401 Ladies and Gentlemen: NeoGenomics, Inc. (the “Company”) hereby requests acceleration of the effectiveness of Amendment No. 4 to Form SB-2 on Form S-1/A (File No.333-144401), filed with the U.S. Securities and Exchange Commission (the “Commission”) on June 3, 2008, to 2:00PM EST on June 30, 2008, or as soon thereafter as practicable.The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any questions or comments regarding this filing to Matthew L. Ogurick, Esq. at (305) 539-3352 or to Clayton E. Parker, Esq. at (305) 539-3306 of Kirkpatrick & Lockhart Preston Gates Ellis LLP, special counsel to the Company. Sincerely, /s/Robert P. Gasparini Robert P. Gasparini President & Principal Executive Officer
